 


113 HR 2328 IH: Access to Professional Health Insurance Advisors Act of 2013
U.S. House of Representatives
2013-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2328 
IN THE HOUSE OF REPRESENTATIVES 
 
June 12, 2013 
Mr. Rogers of Michigan (for himself, Mr. Barrow of Georgia, Mrs. Blackburn, Mr. Roe of Tennessee, Mr. Kinzinger of Illinois, Mr. Duffy, Mr. Clay, Mr. Harris, Mrs. Bachmann, Mr. Duncan of South Carolina, Mr. Cassidy, Mr. Palazzo, Mr. Conaway, Mr. Dent, Mr. Womack, Mr. Grimm, Mr. Huelskamp, Mr. Rokita, Mr. Joyce, Mr. McKinley, Mr. Griffith of Virginia, Mr. Bishop of Georgia, Mr. Burgess, Mrs. Capito, Mr. Gingrey of Georgia, and Mr. Young of Indiana) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend title XXVII of the Public Health Service Act to preserve consumer and employer access to licensed independent insurance producers. 
 
 
1.Short titleThis Act may be cited as the Access to Professional Health Insurance Advisors Act of 2013. 
2.FindingsCongress finds the following: 
(1)Licensed independent insurance producers (agents and brokers) provide a wide range of services for both individual consumers and the business community. Producers interface with insurers, acquire quotes, analyze plan options, and consult clients through the purchase of health insurance. 
(2)Licensed independent insurance producers provide guidance regarding benefit and contribution arrangements to ensure compliance with applicable State and Federal laws and regulations; assist with establishing section 125 plan tax savings under the Internal Revenue Code, health reimbursement arrangements, flexible spending arrangements, and other programs to maximize tax advantages and ensure compliance with applicable Internal Revenue Service guidelines; create educational materials and provide on-site assistance to aid in employee benefit communication; assist in managing eligibility for new hires and terminated employees; provide advocacy for employees through the health insurance claim process; and advocate for employers with insurers in developing proposals, renewals, and for service issues throughout the year. 
(3)In order to meet these responsibilities, licensed independent insurance producers are required to complete continuing education on an ongoing basis in order to maintain appropriate licenses. This requirement to maintain educational standards helps assure the insured public that producers remain current with the ever-evolving insurance market. 
(4)It is essential that licensed independent insurance producers continue to perform these duties, and others, as the Patient Protection and Affordable Care Act has made significant changes to the regulatory environment for health plans. To understand these changes, employers and consumers will need professional guidance even more in the future. This service is especially important for small businesses, as such producers often fill the role of a human resources department as well as professional consultant. 
(5)The National Association of Insurance Commissioners—whose core mission is to protect consumers in all aspects of the business of insurance—strongly advocates for the continuing role of licensed independent insurance producers in health insurance, and has expressed that the ability of insurance agents and brokers to continue assisting health insurance consumers at a time of rapid insurance market changes is more essential than ever. 
(6)It is critical that the indispensable role played by licensed independent insurance producers is recognized and protected. 
3.Protecting the ability of licensed independent insurance producers to continue to serve the public 
(a)In generalSection 2718 of the Public Health Service Act (42 U.S.C. 300gg et seq.), as inserted by section 1001 and amended by section 10101(f) of the Patient Protection and Affordable Care Act, is amended— 
(1)in subsection (a)(3), by inserting , remuneration paid for licensed independent insurance producers, after State taxes; 
(2)in subsection (b)(1)(A)— 
(A)in the matter preceding clause (i), by inserting , remuneration paid for licensed independent insurance producers, after State taxes; and 
(B)in clause (ii), by inserting or small group market before in such State; 
(3)in subsection (b)(1)(B), by inserting , remuneration paid for licensed independent insurance producers, after State taxes; 
(4)in subsection (d), by inserting or small group market after individual market; and 
(5)by adding at the end the following new subsection: 
 
(f)Independent insurance producer remuneration definitionsFor purposes of this section: 
(1)The term independent insurance producer means an insurance agent or broker, insurance consultant, benefit specialist, limited insurance representative, and any other person required to be licensed under the laws of the particular State to sell, solicit, negotiate, service, effect, procure, renew or bind policies of insurance coverage or offer advice, counsel, opinions, or services related to insurance. 
(2)The term remuneration means compensation earned from an insurance issuer for services rendered under contractual agreement which may include commissions or any other thing of value but which shall not include production bonuses.. 
(b)RegulationsNot later than 60 days after the date of the enactment of this Act, the Secretary of Health and Human Services, in coordination with the National Association of Insurance Commissioners, shall amend any applicable regulations so as to take the amendments made by subsection (a) into account. 
 
